DETAILED ACTION
Claims 1-7 were rejected in the Office Action mailed 12/16/2020.
Applicants filed a response and amended claims 1-6 on 3/16/2021.
Claims 1-7 and 16-25 are pending.
Claims 1-7 are rejected and 16-25 are withdrawn. 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans et al. at (WO2007031276 A1) (hereinafter “Koopmans”) in view of Jung et al (KR100466418 B1) (hereinafter “Jung”) and Zhao et al (WO2014/117609 A1) (hereinafter “Zhao”).

The Examiner has provided machine translations of WO2007031276 A1 and KR100466418 B1. The citation of the prior art in this rejection refers to these machine translations.

It is noted that when utilizing WO2014/117609 A1, the disclosures of the reference are based on US 2015/0361572 A1, which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO2014/117609 A1 are found in US 2015/0361572 A1.
	

Regarding claims 1, 2, and 3, Koopmans teaches a tinplate with a coating made from a precursor solution comprising a polysiloxane and salts of zirconium, molybdenum, and zinc (Koopmans, [0033]). Koopmans further teaches that the coating layer comprising polysiloxane has a dry film weight between 0.25-10mg/m2 of Si, more preferably 0.5-4 mg/m2 (Koopmans, [0036]). Additionally, Koopmans teaches that an objective of the invention is to provide an alternative to the Cr(VI)-based passivation treatment of tinplate, i.e., a Cr-free passivation treatment (Koopmans, [0003]). 
The inclusion of polysiloxane in the precursor solution of Koopmans corresponds to the silicon in the passivation film from an organosiloxane or polysiloxane of claim 3 of the present invention. The preferable weight of 0.5-4 mg/m2 of Si in the coating layer of Koopmans corresponds to the amount of Si in the Cr-free passivation film of claim 1 of the present invention. The inclusion of the salts of zirconium, molybdenum, and zinc of Koopmans corresponds to the zinc being from a zinc salt, the zirconium being from a zirconium salt, and the molybdenum being from a molybdenum salt of claims 2 and 3 of the present invention. The non-use of fluorine and phosphorus in the precursor solution of Koopmans, indicates that the tinplate is also fluorine-free and phosphorus-free.  

However, Koopmans does not explicitly disclose (a) a specific amount of the zirconium and/or molybdenum is 0.1-20 mg/m2 or (b) a specific amount of the zinc is 0.1-20 mg/m2, in the Cr-free passivation film, as presently claimed. 

With respect to difference (a) Jung teaches a tin-plated steel sheet by dipping in a Zr compound solution to form the Zr layer in which the amount of Zr is 0.5-3 mg/m2 based on the metal ions (Jung, [0009] and [0013]).

Koopmans and Jung are analogous art as they are both drawn to a method of coating a tin-plate to provide a corrosion resistant layer (Koopmans, Abstract; Jung, Abstract).
In light of the motivation to have 0.5-3 mg/m2 of Zr in the coating layer of Jung as taught above, it therefore would have been obvious to one of ordinary skill in the art to have 0.5-3 mg/m2 of Zr in the precursor solution of Koopmans, in order to provide corrosion resistance, paintability, and non-toxic materials, and thereby arrive at the claimed invention.

With respect to difference (b) Zhao teaches that an inorganic aqueous surface treatment agent for a single-face electrogalvanized, chromium free surface treated steel plate (Zhao, Abstract), comprises metallic ions, which include Zn, comprise 1-10% of the skin film resulting from surface treatment based on metallic elements and that the film weight is 100-600 mg/m2, i.e., 1-60 mg/m2 of the weight of the skin film can comprise zinc (Zhao, claim 9).
As Zhao expressly teaches, the metallic ions, including Zn2+, help to form a layer on the plate and that the layer principally acts as to enhance corrosion resistance and to improve wear resistance and lubrication of the surface (Zhao, [0021]). 
Koopmans, Jung, and Zhao are analogous art as they are all drawn to a Cr-free surface treatment on the surface of a metallic plate (Koopmans, Abstract; Jung, Abstract; and Zhao, Abstract). 
In light of the motivation to have 1-60 mg/m2 of Zn in the skin film as taught in Zhao above, it therefore would have been obvious to one of ordinary skill in the art to have 1-60 2 of Zn in the precursor solution of Koopmans in view of Jung, in order to enhance corrosion resistance and improve wear resistance and lubrication of the surface of the plate, and thereby arrive at the claimed invention. 

Regarding claim 7, Koopmans also teaches that the polysiloxane film is produced by a polymerization reaction of (poly)silanols, which are formed by hydrolysis of mono-silane and/or bis-silane monomers (Koopmans, claim 3). Koopmans also teaches a general formula for a mono-silane monomer is Y-SiX3, where Y can be chosen to be an organo-functional group linked to silicon by a hydrolytically stable bond and X can be chosen to denote hydrolysable groups, e.g. alkoxy groups, which may be converted to silanol groups and alcohol on hydrolysis according to reaction (1), RO-Si-Y + 3H2O[Wingdings font/0xE0]HO-Si-Y + 3ROH (Koopmans, [0013-0015]). 

While Koopmans in view of Jung, and Zhao broadly teaches an organo-functional group, Koopmans in view of Jung, and Zhao does not explicitly disclose an epoxy silane coupling agent.

With respect to the difference, Zhao further teaches that the surface treatment agent comprising one or more silane coupling agents comprising at least one of amino silane coupling agent and silane coupling agent can be an epoxy silane coupling agent (Zhao, [0016] and [0025]).
As Zhao expressly teaches, the addition of a suitable silane coupling agent may improve effectively the salt fog resistance, alkali resistance, and black tarnishing resistance of the coating (Zhao, [0025]). 


Alternatively, regarding claim 7, which recites a method of forming the organosiloxane or polysiloxane being obtained by hydrolysis of an epoxy silane coupling agent, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a difference process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1983). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289,292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Koopmans in view of Jung, and Zhao meets the requirements of the claimed product, Koopmans in view of Jung, and Zhao clearly meets the requirements of the present claim. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans et al. (WO2007031276 A1) (hereinafter “Koopmans”) in view of Jung et al (KR100466418 B1) (hereinafter “Jung”) and Zhao et al (WO2014/117609 A1) (hereinafter “Zhao”) and further in view of Tanaka et al (JP 2004-183015 A) (hereinafter “Tanaka”).

The Examiner has provided a machine translation of JP 2004-183015 A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 4, while Koopmans teaches using a salt of zinc (Koopmans, [0033]), as set forth above, Koopmans does not explicitly disclose any specific examples of the salt of zinc, such as using zinc sulfate, zinc acetate, zinc nitrate, zinc gluconate, and/or zinc methionine, as presently claimed. 
With respect to the difference, Tanaka teaches including a metal compound (B), which can be zinc sulfate, zinc nitrate, and zinc acetate in a Cr-free metal surface treatment agent, (Tanaka, Abstract and [0015]). 
As Tanaka expressly teaches the metal compound (B) exhibits a sacrificial anticorrosion effect on the surface of the metal material, an effect of promoting the localization of the corrosive electrons, and an effect of insolubilizing the film itself (Tanaka, [0035]).
Koopmans, Jung, Zhao, and Tanaka are analogous art as they are all drawn to a Cr-free surface treatment on the surface of a metallic plate (Koopmans, Abstract; Jung, Abstract; and Zhao, Abstract; Tanaka, Abstract).
In light of the motivation to include zinc sulfate, zinc nitrate, and/or zinc acetate in a Cr-free metal surface treatment agent as taught in Tanaka above, it therefore would have been 

Regarding claim 5, while Koopmans teaches using a salt of zirconium (Koopmans, [0033]), as set forth above, Koopmans does not explicitly disclose any specific examples of the salt of zirconium, such as using zirconium oxysulfate, zirconium oxynitrate, ammonium zirconium carbonate, tetrabutyl zirconate, and/or zirconium isopropoxide, as presently claimed. 
With respect to the difference, Tanaka teaches including a metal compound (C), which can be ammonium zirconyl carbonate, i.e., ammonium zirconium carbonate, in a Cr-free metal surface treatment agent (Tanaka, Abstract and [0016]). 
As Tanaka expressly teaches, the metal compound (C) is used to further enhance the barrier effect of blocking oxygen, moisture, and ion transmission of the film (Tanaka, [0035]).
In light of the motivation to include ammonium zirconyl carbonate as taught in Tanaka above, it therefore would have been obvious to one of ordinary skill in the art to use the specific zirconium salt in the Cr-free surface treatment solution of Koopmans in view of Jung, and Zhao, in order to further enhance the barrier effect of blocking oxygen, moisture, and ion transmission of the film, and thereby arrive at the claimed invention. 

Regarding claim 6, while Koopmans teaches using a salt of molybdenum (Koopmans, [0033]), as set forth above, Koopmans does not explicitly disclose any specific examples of the 
With respect to the difference, Tanaka teaches including a metal compound (C), which can be molybdic acid, ammonium molybdate, and sodium molybdate in a Cr-free metal surface treatment agent (Tanaka, Abstract and [0016]).
As Tanaka expressly teaches, the metal compound (C) is used to further enhance the barrier effect of blocking oxygen, moisture, and ion transmission of the film (Tanaka, [0035]).
In light of the motivation to include molybdic acid, ammonium molybdate, and/or sodium molybdate as taught in Tanaka above, it therefore would have been obvious to one of ordinary skill in the art to use the specific molybdenum, salt in the Cr-free surface treatment solution of Koopmans in view of Jung, and Zhao, in order to further enhance the barrier effect of blocking oxygen, moisture, and ion transmission of the film, and thereby arrive at the claimed invention.


Response to Arguments
In response to the amendment to claims 1, 2, and 3, the previous claim objections are withdrawn.
In response to the amendment to claim 1, the previous 35 U.S.C. 112(a) rejection is withdrawn.

Applicant primarily argues: 
“Koopmans teaches a tinplate. When mentioning the additives, what Koopmans discloses is “these additives may comprise a salt of zirconium, phosphor, titanium, molybdenum, zinc, or cerium.” Koopmans does not teach or suggest forming a chromium-free 
Remarks, pg. 6
The Examiner respectfully traverses as follows:
Firstly, Koopmans states that “It should be noted that additives may be added to the polysiloxane or polysiloxane precursor compounds solution” (Koopmans, [0033]) (emphasis added). Koopmans uses the plural form of additive to indicate that there can be more than one additive in the polysiloxane or polysiloxane precursor compounds solution, i.e., a salt of zirconium, molybdenum, and zinc.
Secondly, even if Koopmans taught the additive being only one of the salts of zirconium and/or molybdenum and zinc, both Jung and Zhao provide proper motivation for having amounts of zinc and zirconium, namely, the formation of a Zr layer on a tin-plated steel sheet is non-toxic to humans and the environment and can provide corrosion resistance and paintability (Jung, [0002]) and the metallic ions, including Zn2+, help to form a layer on the plate and that the layer principally acts as to enhance corrosion resistance and to improve wear resistance and lubrication of the surface (Zhao, [0021]).
Finally, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Applicant also argues:
“Zhao teaches a surface treating agent for a single-face electroqalvanized, chromium free surface treated steel plate. It is well known in the art that surface treatment for an electrogalvanized steel plate is substantially different from that for a tinplate. There is no 

Therefore, there would have been no motivation for one skilled in the art to modify Koopmans in view of Zhao, and come up with the claimed chromium-free surface-treated tinplate with a chromium-free passivation film being formed on the surface of the tin layer, and the chromium-free passivation film comprises three additives, namely, zinc, zirconium and/or molybdenum, and silicon.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
While Zhao might be drawn to a different end use than Koopmans and the present invention, the fact remains that Zhao and Koopmans both teach a chromium-free surface treatment on the surface of a metallic plate (Koopmans, Abstract; Zhao, Abstract). Moreover, Zhao provides proper motivation to combine with Koopmans, namely, the metallic ions, including Zn2+, help to form a layer on the plate and that the layer principally acts as to enhance corrosion resistance and to improve wear resistance and lubrication of the surface (Zhao, [0021]) therefore a person of ordinary skill in the art would be motivated to combine Zhao and Koopmans, absent evidence to the contrary.
It is also noted that there is no requirement in 35 U.S.C. 103(a), the MPEP or KSR
International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Applicant's argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103(a).

Applicant further argues:
“Further, Zhao discloses that “the metallic ion compound comprises at least one metallic ion selected from Zn2+ ...... the above metallic ion compound may be added into the solution system in the form of dihvdroqen phosphate, hydrogen phosphate or phosphate of the metallic ion.” (see paragraph [0021] of Zhao). Thus, although Zhao discloses the content of zinc ion, that content is a content used in the presence of other components, specifically, components A to G, under the condition of using a phosphate to provide Zn2+ and used for an electrogalvanized steel plate. Therefore, even if the skilled artisan would have been motivated to modify Koopmans in view of Zhao, the resultant agent would contain a phosphate of zinc and the film being formed would inevitably contain phosphorus element.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
Zhao is only used as teaching reference in order to teach the amount of zinc in the skin film and not to teach the composition of the surface treating agent. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicant also argues:
“Further, Tanaka teaches steel, galvanized steel, or aluminum plated steel, and a nonferrous metal material, such as aluminum, magnesium, copper, or an alloy thereof (see paragraph [001] of Tanaka), but not tinplate. Although Tanaka discloses that the zinc salt may be zinc sulfate, etc., like Zhao, Tanaka does not teach or suggest the content of the Zn ion. It would not have been obvious for one skilled in the art to modify and control the Zn ion in view of Tanaka.”
Remarks, pg. 8
The Examiner respectfully traverses as follows:
While Tanaka might be drawn to a different end use than Koopmans, the fact remains that Tanaka and Koopmans both teach a chromium-free surface treatment on the surface of a 
It is also noted that there is no requirement in 35 U.S.C. 103(a), the MPEP or KSR
International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Applicant's argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.C./Examiner, Art Unit 1732              
                                                                                                                                                                                          /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732